Citation Nr: 0104310	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  00-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling. 

2.  Entitlement to a compensable rating for a fractured nose 
with a deviated nasal septum.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from May 1970 to August 
1978. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Hearing acuity is at level II in both ears.

3.  Residuals of the veteran's fractured nose with a deviated 
septum do not include 50 percent obstruction of the nasal 
passages on both sides or a complete obstruction on one side.  

4.  There are no extraordinary factors associated with the 
service-connected hearing loss or a fractured nose with a 
deviated septum productive of an unusual disability picture 
such as to render application of the regular schedular 
provisions impractical.
 
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss are not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6101 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86; 
DC 6101; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).

2.  The criteria for a compensable rating for a fractured 
nose with a deviated nasal septum are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.97, DC 6502 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Hearing Loss

The current 10 percent evaluation for bilateral hearing loss 
was assigned under Diagnostic Code 6101.  During the pendency 
of the veteran's appeal, the rating criteria under which 
diseases of the ear and other sense organs are evaluated were 
amended.  64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999). The more favorable to the veteran of the 
"old" or amended criteria will be applied to the facts.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the "old" criteria, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with eleven auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

The amended version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  It should be noted that the amendment made no 
change to the method of determining the percentage evaluation 
for hearing impairment.  Tables VI, VIa and VII remain the 
same.  The amendments include reorganizing sections 4.85 and 
4.86 for the sake of clarity.  

Notwithstanding the above, the amended regulations provide 
for two new provisions for evaluating veterans with certain 
patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85, due to the fact that 
the speech discrimination test may not reflect the severity 
of communicative functioning these veterans experience.  Id.  
Under the amended 38 C.F.R. § 4.86, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000, Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  64 Fed. Reg. 25202-
10 (May 11, 1999) (effective June 10, 1999).  As the veteran 
was notified of these amended criteria by way of a November 
1999 statement of the case, application of these provisions 
by the Board will not result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

With the above criteria in mind, the relevant evidence and 
adjudicative history will be summarized.  Service connection 
for bilateral hearing loss was granted by a November 1978 
rating decision.  A noncompensable rating was assigned.  This 
rating was confirmed and continued until it was increased to 
10 percent by a May 1998 rating decision.  This increase 
followed an authorized audiometric evaluation in December 
1997 in which pure tone thresholds, in decibels, were 
recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
65
85
95
LEFT
35
30
50
80
90

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 percent in the left ear, and 
the average pure tone thresholds were 70 in the right ear and 
63 in the left ear.    

Upon the most recent audiometric evaluation in April 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
85
100
LEFT
20
25
50
75
95

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 100 percent in the left ear.  
The average pure tone thresholds were 70 in the right ear and 
61 in the left ear.  

Applying the "old" and amended criteria to the reports from 
the April 2000 audiometric testing, which is the most 
probative evidence to consider in adjudicating this claim, 
Francisco v. Brown, 7 Vet. App. 55 (1994), the findings from 
this examination represent "Level II" hearing in the both 
ears.  See 38 C.F.R. § 4.85, Table VI.  Thus, as this level 
of hearing loss is actually noncompensable under 
38 C.F.R. § 4.85, Table VII, increased compensation based on 
the most recent audiometric findings is not warranted.  
Moreover, consideration of the findings from the December 
1997 audiometric testing, which reveal Level IV hearing in 
the right ear and Level III hearing in the left ear, wound 
not warrant increased compensation, as this level of hearing 
loss is rated as 10 percent disabling.  See 38 C.F.R. § 4.85, 
Table VII, DC 6101.  Finally, the above audiometric findings 
also do not warrant increased compensation with application 
of the amended provisions of 38 C.F.R. § 4.86 (2000). 

In making the above determination, the Board has carefully 
considered the sworn testimony presented by and on behalf of 
the veteran at the March 2000 hearing asserting a higher 
degree of hearing loss than is reflected by the objective 
evidence cited above.  Particular attention has been paid to 
the testimony with regard to the expressed difficulty with 
understanding conversation and to the professed worsening of 
hearing.  However, while the veteran is competent to report a 
worsening of disability, the objective audiometric 
examination reports cited above are more probative of the 
degree of his impairment that his own lay opinion, as the 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  With respect to the testimony 
concerning hearing aids, the evaluations derived from the 
Ratings Schedule are intended to make allowance for 
improvement by hearing aids. Accordingly, the need for a 
hearing aid does not serve as a basis for the award of an 
increased evaluation.

In short, the audiometric findings do not support the 
assignment of a rating in excess of 10 percent under 38 
C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and Diagnostic 
Code 6101 (2000) under either the old or amended criteria.  
Moreover, the evidence does not suggest that the veteran's 
hearing loss produces such an exceptional or unusual 
disability picture so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2000).  To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected hearing loss is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Accordingly, as the "negative" objective 
evidence outweighs the subjective "positive" evidence, the 
claim for a rating in excess of 10 percent for the veteran's 
bilateral hearing loss must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Fractured Nose

A compensable (10 percent) rating for a traumatic deviation 
of the nasal septum requires 50 percent obstruction of the 
nasal passages on both sides or a complete obstruction on one 
side.  38 C.F.R. § 4.97, DC 6502. 

Summarizing in brief the pertinent facts with the above 
criteria in mind, service connection for a fractured nose 
with a deviated nasal septum was granted by a November 1978 
rating decision.  A noncompensable rating was assigned, and 
the disability has been rated as noncompensable since this 
decision.  

Upon VA examination in December 1997, the veteran reported 
that he had difficulty breathing through his nose due to his 
deviated septum.  A history of purulent discharge and 
occasional bleeding was also described.  The sinuses were not 
tender to palpation.  There was a marked nasal septal 
deviation to the right and a perforation in the nasal septum 
of .6 centimeters in diameter.  The diagnosis was deviated 
nasal septum with septal perforation and no evidence of an 
infection of the sinuses, larynx or pharynx.  A clinical 
record dated in February 2000 showed the veteran reporting 
that his nose was "better."   

At a March 2000 hearing, the veteran testified that because 
he is required to use oxygen on a regular basis due to a non-
service connected respiratory disability, he must utilize a 
humidifier or his nasal passages will become infected.  He 
said he has some difficulty breathing through his nose, but 
that he was doing "pretty good" with his oxygen.  The 
testimony did not indicate the disability included any 
obstructions in the nose.  

Applying the pertinent legal criteria to the facts summarized 
above, as there is no evidence of a "50 percent obstruction 
of the nasal passages on both sides or a complete obstruction 
on one side," a compensable rating cannot be assigned under 
38 C.F.R. § 4.97, DC 6502.  As noted, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, are more 
probative than the subjective evidence of an increased 
disability contained in the veteran's testimony, and that the 
"negative" evidence weighing against the assignment of a 
compensable rating for the residuals of the nasal fracture is 
thus greater than the "positive" evidence.  See Francisco, 
7 Vet. App. at 55; Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).   

In addition, there is nothing in the clinical record to 
suggest that entitlement to increased compensation is 
warranted under another diagnostic code pertaining to the 
rating of respiratory disorders codified at 38 C.F.R. § 4.97, 
or on an "extraschedular" basis pursuant to 
38 C.F.R. § 3.321(b)(1).  In short, therefore, as the 
"negative" evidence outweighs that of the "positive," the 
claim for a compensable rating for residuals of a nasal 
fracture with a deviated septum must be denied.  Gilbert, 1 
Vet. App. at 49.

Finally, the Board has considered whether, pursuant to the 
newly promulgated Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), a remand is 
needed to apply these new provisions.  However, given the 
extensive development accomplished in this case, to include 
affording the veteran medical examinations and obtaining 
treatment records, the Board concludes that the additional 
delay in the adjudication of this case which would result 
from a remand of either issue on appeal would not be 
justified.  The veteran has been provided with sufficient 
notice as to the evidence necessary to support his claims, 
and there is no indication that there is any other evidence 
to be obtained or development to be accomplished which would 
assist in the adjudication of the veteran's claims.   

ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied. 

Entitlement to a compensable rating for a fractured nose with 
a deviated nasal septum is denied.   




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

